Filing Date: 5/15/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 10/26/2018 (CN 2018112597933, CN 2018217554164)
Applicant: Chen et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-16 directed to an invention non-elected without traverse.  Accordingly, claims 10-16 have been cancelled. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Allowable Subject Matter
Claims 1-9 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of forming a first antenna structure in direct contact on a top surface of the rewiring layer, wherein the first antenna structure is electrically connected to the rewiring layer, wherein the first antenna structure comprises a first antenna metal connecting block, a first antenna metal connecting column, a first antenna packaging layer, and a first antenna metal layer, wherein the first antenna metal layer is aligned with the first antenna metal column which is aligned with the first antenna metal block; forming a second antenna structure on the first antenna structure, wherein the second antenna structure comprises a second antenna metal connecting block, a second antenna metal connecting column, a second antenna packaging layer, and a second antenna metal layer, wherein the second antenna block overlays and in direct contact with the first antenna metal layer, wherein the second antenna metal layer is aligned with the second antenna metal column which is aligned with the second antenna metal block; running through the packaging layer to form a through hole, wherein the through hole exposes a metal wiring layer in the rewiring layer; and forming, by using the through hole, a metal bump electrically connected to the metal wiring layer, as set forth in independent claim 1, when taken in concert with all the other limitations of the claim.  All other allowed claims depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/RAJ R GUPTA/Primary Examiner, Art Unit 2829